Citation Nr: 0405103	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than May 1, 1991 for 
an award of service connection for fibrillary astrocytoma.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from June 1972 to June 1975.

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In this decision, the RO awarded 
service connection for fibrillary astrocytoma, effective from 
November 4, 1992.  The veteran contested this effective date.  
In May 2001, he requested that this claims file be 
transferred to the Oakland, California, RO due to his change 
in residence.

In a Board of Veterans Appeals (Board) decision issued in May 
2002, the Board determined that the veteran had timely 
appealed a rating decision issued in October 1991.  Based on 
this decision, the Board remanded the veteran's claim for an 
earlier effective date for the award of service connection to 
the RO for the issuance of a Statement of the Case (SOC).  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The RO issued a rating decision in January 2003 that granted 
an earlier effective date for the award of service connection 
to May 1, 1991.  A Statement of the Case was issued on 
January 17, 2003.  The veteran perfected an appeal of the 
earlier effective date claim.

In March 2001, the RO continued entitlement to special 
monthly compensation under subsection (l).  The veteran was 
notified of this decision by letter dated March 11, 2002.  He 
submitted a notice of disagreement in May 2001.  An SOC was 
issued on April 9, 2003.  The veteran did not perfect an 
appeal of this claim. 


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision on the 
issue decided below has been obtained.

2.  The Board issued a final decision denying entitlement to 
service connection for a brain tumor on June 25, 1987.

3.  VA received the veteran's informal requests to reopen his 
claim for entitlement to service connection for a brain tumor 
in January 1988, October 1988, May 1989,  and September 1989.

4.  The veteran was informed of the need to submit new and 
material evidence to complete a formal application to reopen 
his claim for service connection, to include the time limits 
for submitting such evidence, in the RO's letter issued on 
May 6, 1988.

5.  An informal claim to reopen the issue of service 
connection for a brain tumor was received on July 29, 1991.

6.  The first medical evidence discussing the relationship 
between the veteran's fibrillary astrocytoma and his military 
service, received since the Board's June 1987 decision, was a 
podiatry examination conducted on May 1, 1991.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 1991 
for the award of service connection for fibrillary 
astrocytoma have not been met.  38 U.S.C.A. §§ 5107, 5110, 
5103, 5103A (West 1991 & 2002), 38 C.F.R. §3.109, 3.151, 
3.155, 3.400(q),(r) (1988 & 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
2002).  As discussed below, the development conducted by VA 
in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir.  2003).  The 
recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  According to the United States Court of Appeals 
for Veterans Claims (Court) holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 186-88 (2002), a notification 
consistent with the VCAA requires VA to 1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; 2) inform the 
claimant about the information and evidence that VA will seek 
to provide; 3) inform the claimant about the information or 
evidence that claimant is expected to provide; and 4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter issued in October 2002, VA informed the veteran 
of the type of evidence/information required to support a 
claim for an earlier effective date and of his and VA's 
respective duties.  This letter informed him that it was 
dependent upon him to identify and submit pertinent evidence 
and that VA would assist in developing any identified 
evidence.  

In addition, a Statement of the Case (SOC) of January 2003 
notified the veteran of the evidence that VA had considered 
in adjudicating his claim.  The SOC also notified him of the 
pertinent laws and regulations and the reasons and bases for 
VA's decision.  Specifically, the SOC notified the veteran of 
the regulations governing the determination of the effective 
date for service connection.  He was also notified of both 
the old and new laws and regulations governing VA's duty to 
notify and assist, and given an opportunity to comment on 
them.  The veteran's attorney has offered relevant argument 
concerning this claim.  See Letter from attorney, dated 
October 21, 2002.  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military and VA 
records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  The veteran and his attorney have not identified any 
information or evidence not already incorporated into his 
claims file that would be pertinent to the current issue on 
appeal.  As the current issue is a legal matter, the Board 
finds no need to obtain a VA compensation examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As the veteran and his attorney are aware of 
the evidence contained in the claims file and have not 
identified any other pertinent evidence exists, there is no 
duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Circuit Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Circuit Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Sec. of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In the letter issued to the appellant in October 2002 that 
discussed the requirements of the VCAA, the RO requested that 
he submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 30 days.  However, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  Id. at § 701(c). 

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case." ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, the veteran was not notified of VA's duty to 
assist until November 2002, almost two years after the RO's 
initial determination on the effective date of the award of 
service connection.  In fact, the November 2000 rating 
decision that awarded service connection was issued within a 
few days of the provisions of the VCAA becoming law.  The 
Board did not issue a favorable determination regarding the 
timeliness of the appeal of an October 1991 rating decision 
denying service connection until May 2002, an issue that was 
inextricably intertwined with the issue of an earlier 
effective date.  These circumstances, and the nature of VA's 
process of determining an effective date of service 
connection, systemically prevented a VCAA notice until after 
the November 2000 decision.  In a case contesting the 
effective date of an award of service connection, neither VA 
nor the veteran will become cognizant of his displeasure with 
the outcome until VA has awarded service connection and made 
an initial determination of its effective date.  For a VA 
adjudicator to divinate a claimant's acceptance or 
disagreement with the effective date of the award of service 
connection prior to the adjudicator's initial determination 
is not possible.  In short, there can be no claim for 
entitlement to an earlier effective date for the award of 
service connection until VA has made an initial determination 
on the matter.

As there is no evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of the issue decided below, the Board finds that any such 
failure is harmless.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  As noted above, 
the veteran's attorney has offered relevant argument 
concerning this claim, which hinges on a legal matter.

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to an Earlier Effective Date

The service medical records indicate that the veteran was 
treated for various complaints associated with his 
extremities, abdomen, and feet.  These problems were usually 
associated with injuries or muscle strain.  The medical 
records also indicate that the veteran was involved in a 
military boxing team.  In July 1974, he complained of pain in 
his right foot and toes.  The impression was tendonitis for 
which he was given a profile of no running and no walking 
over ten minutes for a period of approximately two months.  
No separation physical examination report is of record.  The 
service medical records do not report any treatment or 
diagnosis for a brain tumor.  

A VA compensation examination of September 1976 noted a 
diagnosis of bilateral pes cavus.  VA outpatient records 
noted treatment for vision problems beginning in May 1979.  A 
VA hospital summary for a period of hospitalization from May 
to June 1979 noted that the veteran began having symptoms 
three months before of vision changes and impairment, 
dizziness, faintness, coordination problems, muscle spasm and 
weakness, and general lethargy.  The diagnosis was fibrillary 
astrocytoma.  In a statement received in July 1979, the 
veteran contended that injuries sustained while boxing during 
military service had resulted in his brain tumor.  

A letter from a Dr. Willis dated in May 1982 (and apparently 
received by VA in May 1982), indicated that the veteran's 
brain tumor was found to be a slow growing tumor.  Based on 
the tumor's size, calcification, and relatively little change 
in the past three years, Dr. Willis felt that this tumor had 
been present for several years prior to initial presentation.  
Dr. Willis wrote:

[The veteran] tells me that a 
considerable portion of his disability 
has been determined by the fact that the 
tumor began after he left the services.  
I think the subsequent course would show 
that to be unlikely and that any 
decisions as to when it began are 
arbitrary...

In a decision of October 1982, the Board denied the veteran's 
claim for entitlement to service connection for fibrillary 
astrocytoma.  The Board acknowledged that the veteran's brain 
tumor was a type of slow growing tumor.  However, it was 
determined that because of the nature of the tumor, its 
inception and course could not be determined.  The Board 
found that there was no reported symptomatology of the tumor 
during military service and the first noted symptoms occurred 
three months prior to a diagnosis in June 1979.  Based on 
this evidence, the Board found that there was no reasonable 
basis to determine that the brain tumor had existed during 
military service or within one year of the veteran's military 
service.  A board of three Members, which included a 
physician, signed this determination.  

In a letter of May 1983, Dr. Willis noted that the veteran 
had reported symptoms of headaches and subtle dysfunctions of 
the right lower and upper extremities beginning in 1973.  
Based on the veteran's description, Dr. Willis felt certain 
that more than just an orthopedic disorder was present.  
While pes cavus existed, the physician felt the symptoms 
described by the veteran could be related to a cerebral 
abnormality like a brain tumor.  Dr. Willis commented that it 
was extremely possible that the veteran's brain tumor could 
have been present in a smaller form, but enough to cause 
subtle dysfunction, as long as six years prior to its clear 
manifestations. 

A private physician, Dr. Rack, prepared a letter in December 
1983 (which was apparently received by the Board in March 
1984).  This physician noted he had reviewed the veteran's 
past medical history and that there was no neurological 
examination of the veteran conducted during his military 
service.  This physician also noted that the veteran's brain 
tumor was slow growing and produced symptoms in a very subtle 
way.  He wrote:

It is my opinion that it is likely this 
tumor began during his period of time in 
the service and manifested itself 
symptomatically to the patient in the 
form of disturbed motor function 
involving primarily his right lower 
extremity, but also the right upper 
extremity.  Insofar as I am aware, there 
is no way at present to document that 
opinion.  However, I think what is of 
more significance is the fact that there 
is no way to say that the opinion is 
incorrect, for in fact the patient was 
never examined neurologically (insofar as 
I am aware), nor is there any statement 
that neurologically he was considered 
normal at the time of his discharge from 
military service.

A VA physician also prepared a letter in March 1984.  This 
physician indicated he concurred with the veteran's private 
neurologist in the assumption that his slow growing brain 
tumor was very likely in its early stages of development 
during his period of military service from 1972 to 1975.  
However, this physician acknowledged that the tumor did not 
grossly manifest itself until 1979 and that there were no 
neurological examinations from military service which would 
have been helpful in making a nexus opinion.  

In a statement received in March 1984, the veteran requested 
that his claim for entitlement to service connection for a 
brain tumor be reopened.  This claim was denied in a rating 
decision issued in May 1984.  

The veteran submitted a signed statement in July 1985 in 
which he claimed that his in-service neurological symptoms 
included headaches, stomach/abdominal pain, muscle weakness, 
and trouble with his right foot.  The veteran asserted that 
these symptoms had begun during his military service and had 
persisted to the present.  

By rating decision of July 1985, the RO denied the claim for 
service connection for a brain tumor.  In a decision issued 
on July 24, 1986, the Board also denied this claim.  The 
Board found that the service medical records were entirely 
negative for findings or diagnosis of fibrillary astrocytoma.  
The first objective medical evidence of the existence of the 
fibrillary astrocytoma was in May 1979.  As there was no 
objective evidence of the brain tumor during military service 
or within one year of the veteran's separation, his claim was 
denied.  The Board noted that it had considered the 
physicians' opinions discussing the possible onset of the 
tumor, but found such opinions were not determinative in this 
case.  It was also found that this case did not present such 
a complex or controversial medical question as to warrant any 
advisory medical opinion.  This case was signed by three 
Members of the Board, to include a physician.  

In November 1986, the veteran requested that the Board 
reconsider its prior decision.  The Board issued another 
decision on June 25, 1987 that affirmed the three Member 
panel's decision of July 1986.  In June 1987, the Board noted 
that the veteran's brain tumor was first diagnosed in 1979 
and at that time the veteran reported that his symptomatology 
had started just three months before.  Also, the Board noted 
that the veteran's physical examination in 1976, during 
military service, failed to show any of the symptomatology 
associated with the brain tumor in 1979.  It was also 
indicated that while physicians in recent years had expressed 
opinions that the brain tumor may have begun during military 
service, these opinions were based on a reported history by 
the veteran and not on contemporaneous observation of the 
veteran during his military service.  Based on these reasons 
and bases, a six Member panel of the Board, that include two 
physicians, decided to affirm the 1986 Board decision and 
deny service connection for fibrillary astrocytoma.  

On January 11, 1988, VA received a letter from the veteran 
addressed to the President.  The veteran alleged that his 
brain tumor was the result of his military service and 
requested the President to assist him in obtaining VA 
disability benefits.  The RO issued the veteran a letter in 
February 1988 that informed him it had received his letter to 
the President.  He was further notified that if he wished to 
reopen a claim for entitlement to service connection for a 
brain tumor he was required to submit new and material 
evidence on this matter to VA.  In April 1988, the veteran 
requested an extension on the time limit to submit new and 
material evidence.  By letter of May 6, 1988, VA informed the 
veteran that he could reopen his claim at any time that he 
felt he had material evidence to submit to VA.  However, the 
RO indicated that this evidence must be received within one 
year of the date of its letter or benefits might not be paid 
prior to the date the evidence was received.

On October 11, 1988, the veteran's Congressman forwarded a 
letter to VA that appears to request that the veteran be 
granted service connection for his brain tumor.  VA responded 
to the Congressman in a letter issued in late October 1988.  
This letter noted a brief history of the adjudication of the 
veteran's claim.  It also informed the Congressman that the 
veteran could reopen his previously denied claim with new and 
material evidence. 

The veteran's attorney requested a copy of his claims file on 
October 14, 1988.  He noted that this request pertained to a 
disability claim for a brain tumor.  A copy of his claims 
file was forwarded to the attorney in January 1989.  The 
attorney made another request for the claims file on May 4, 
1989.  The RO responded with a letter of June 1989 that 
informed the attorney that the claims file had previously 
been sent to their office. 

On September 21, 1989, the veteran submitted a written 
statement in which he indicated his desire to file "a notice 
of disagreement with the BVA decision of 7/24/86."  He 
requested that his claim be placed on the docket before "the 
court of veterans appeals."  A deferred rating decision 
dated in September 1989 indicated that the veteran was 
informed of his appellate rights regarding the Board decision 
of July 1986.

The veteran submitted a written statement on July 29, 1991 in 
which he indicated his desire to reopen his claim for service 
connection for astrocytoma.  He contented that his service-
connected pes cavus was misdiagnosed during his military 
service and was in fact paralysis secondary to his 
astrocytoma.  Attached to this claim was a VA podiatry 
examination dated on May 1, 1991.  This examiner noted the 
veteran's medical history and his claimed symptoms during his 
military service.  The assessment included right lower 
extremity findings consistent with astrocytoma, history of 
astrocytoma, and bilateral pes cavus.  This examiner opined 
that based on the physical findings and the veteran's history 
he found that "astrocytoma incurring prior to release from 
military cannot be ruled out."

In a decision issued in September 2000, the Board granted 
service connection for the veteran's brain tumor.  A rating 
decision issued in November 2000 determined that the 
effective date of this award should be November 4, 1992.  The 
veteran contested this effective date.  In a decision issued 
in January 2003, the RO determined that the effective date 
for the award for service connection should be May 1, 1991, 
the date of the VA podiatry examination.

The veteran's attorney has argued that the correspondence 
received from the veteran's Congressman on October 11, 1988 
amounted to an informal claim to reopen the issue of service 
connection for a brain tumor.  He contends that the 
provisions of 38 C.F.R. § 3.155 and § 3.400 require the 
effective date to be the date on which VA received this 
informal claim.

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department 
records:

	(i) Received within appeal period or 
prior to appellate decision.  The 
effective date will be as though the 
former decision had not been rendered...

	(ii) Received after final 
disallowance.  Date of receipt of new 
claim or date entitlement arose, 
whichever is later...

(r) Reopened claims:  Date of receipt of 
claim or date entitlement arose, 
whichever is later...

38 C.F.R. § 3.400(q), (r) (2003).

The statutory authority for this regulation perhaps expresses 
the effective date rule with regard to reopened claims more 
clearly: "[T]he effective date of an award based on...a claim 
reopened after final adjudication...shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).

A decision by the Board is final regarding an issue; unless, 
such a decision is appealed to the Court, ordered for 
reconsideration by the Chairman of the Board, or is revised 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 7102(a), 7103, 7111, 7252(a), 7266.

As discussed in the above factual background, the Board had 
denied the veteran's claim for entitlement to service 
connection for a brain tumor in July 1986.  A Board panel 
reconsidered this decision and affirmed it on June 1987.  In 
1987, the United States Court of Veterans Appeals did not 
exist and there was no federal court review of Board 
decisions authorized by the laws that existed at that time.  
The veteran did file a motion for revision under 38 U.S.C.A. 
§ 7111 of the 1986 and 1987 Board decisions due to clear and 
unmistakable error, however, he withdrew this motion in 
November 2000.  Therefore, the June 25, 1987 decision is 
final and binding on this matter.  

According to 38 C.F.R. § 3.155 (a) and (c), any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  Regulation at 38 C.F.R. § 3.151 state that a 
specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  See 
38 U.S.C.A. §§ 5101(a), 5110. 

The provisions of 38 C.F.R. § 3.109(a), require that if a 
claimant's application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  The provisions of this 
paragraph are applicable to original applications, formal or 
informal, and to applications for reopening or resumption of 
payments.  See 38 U.S.C.A. §§ 501, 5103(a).

The Board accepts the veteran's letter of January 1988 as an 
informal claim under the provisions of 38 C.F.R. § 3.155.  VA 
properly notified him of the need to submit new and material 
evidence in its letters of February and May 1988.  The May 6, 
1988 letter also informed the veteran of the need to submit 
this evidence within one year of the date of the letter 
otherwise "benefits, if entitlement is established, may not 
be paid prior to the date of its receipt."  Therefore, the 
veteran had one year from May 6, 1988 to complete his 
application to reopen a claim for service connection with the 
submission of new and material evidence.  

The veteran's statement received in October 1988 merely 
presented contentions previously reviewed by VA.  There was 
no additional medical evidence submitted at that time that 
discussed the brain tumor's relationship with his military 
service.  Even if this letter, the attorney's subsequent 
request for copies of the claims file in October 1988 and May 
1989, and the veteran's September 1989 expression of 
dissatisfaction with the Board's 1986 decision are viewed as 
informal claims, the veteran was clearly on notice from the 
May 1988 letter that to complete such an application he was 
required to submit new and material evidence within one year 
of the date of the letter.  See 38 C.F.R. § 3.158 (2003) 
(where evidence requested in connection with a claim to 
reopen is not furnished within one year after the date of 
request, the claim will be considered abandoned).  Such 
evidence (that is, a competent medical opinion discussing the 
brain tumors relationship to his military service) was not 
received until May 1991, more than a year after his September 
1989 statement.

The veteran did request an extension of the time in which to 
submit new and material evidence in April 1988.  While the 
current regulation at 38 C.F.R. § 3.109(c) allow the grant of 
such extensions, this provision did not exist in 1988.  Such 
authority was not give to VA adjudicators until 1990.  See 55 
Fed.Reg. 13529 (Apr. 11, 1990).

While the veteran submitted a number of informal claims 
between January 1988 and September 1989 to reopen the issue 
of service connection for a brain tumor, he failed to provide 
the requisite new and material evidence that would complete 
such an application.  New and material evidence addressing 
the brain tumor was not received until July 1991.  This VA 
medical examination was dated on May 1, 1991.  Regardless of 
the informal claims submitted, the Board finds that 
entitlement to service connection did not arise until the 
medical opinion expressed on May 1, 1991.  This opinion by a 
specialist in podiatry found that the veteran's service-
connected pes cavus could not explain the entirety of his in-
service foot complaints.  

Based on the above analysis, the earliest effective date 
allowed under the provisions of 38 C.F.R. § 3.400 for the 
award of service connection for fibrillary astrocytoma is the 
date of the May 1, 1991, podiatry examination that ruled out 
pes cavus as the sole cause of the veteran's objectively 
demonstrated in-service complaints.  This is the date that 
entitlement arose, which is later than the date of the claim.  
See 38 C.F.R. § 3.400(q), (r) (2003).


ORDER

Entitlement to an effective date earlier than May 1, 1991 for 
the award of service connection for fibrillary astrocytoma is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



